DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant hereby makes a provisional election with traverse, to examine Nelumbo nucifera leaf water extract (NLWE) (claim 11). Claims 1-5, 7-8, and 10-11 read on this species according to applicant.

Thus, claims 6, 9, 12 are withdrawn from further consideration as being drawn to non-elected inventions.

Thus, the restriction requirement is hereby made FINAL.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN 200910117596.


CN teaches that Alzheimer’s disease is treated with Lotus leaf extract (same as Nelumbo nucifera). Note that on page 6, 100 mg/kg (0.01 g/kg) of lotus leaf extract is used to treat the Alzheimer’s in a person. 

Claims 1, 4, 5, 7, 8, are met since Alheimer’s is being treated which will inherently mean that the person has all of the conditions claimed. Claim 2 is met since the same plant at the same amount is used in CN as claimed. Note that inherently CN is administering the lotus leaf as a pharmaceutical composition. 



Claim(s) 1-5, 7, 8, 10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN 201711261975.


CN teaches that Alzheimer’s disease is treated with Lotus leaf extract (same as Nelumbo nucifera). Note that on page 2, 20-30 parts of lotus leaf extract is used to treat the Alzheimer’s in a person. 

Claims 1, 4, 5, 7, 8, are met since Alheimer’s is being treated which will inherently mean that the person has all of the conditions claimed. Claim 2 is met since the same plant at the same amount is used in CN as claimed. Note that inherently CN is administering the lotus leaf as a pharmaceutical composition. 




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 200910117596 (CN ‘596) in view of CN 201711261975 (CN ‘975).


CN ‘596 teaches that Alzheimer’s disease is treated with Lotus leaf extract (same as Nelumbo nucifera). Note that on page 6, 100 mg/kg (0.01 g/kg) of lotus leaf extract is used to treat the Alzheimer’s in a person. 

Claims 1, 4, 5, 7, 8, are met since Alheimer’s is being treated which will inherently mean that the person has all of the conditions claimed. Claim 2 is met since the same plant at the same amount is used in CN ‘596 as claimed. Note that inherently CN ‘596 is administering the lotus leaf as a pharmaceutical composition. 

In the event it is seen that a human is not being treated (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to administer the lotus leaf of CN ‘596 to a human since clearly humans suffer from Alzheimer’s disease and clearly a human was at once envisoned in CN ‘975.


Claims 1-5, 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201711261975 (CN ‘975) in view of CN 200910117596 (CN ‘596).




Claims 1, 4, 5, 7, 8, are met since Alheimer’s is being treated which will inherently mean that the person has all of the conditions claimed. Claim 2 is met since the same plant at the same amount is used in CN ‘975 as claimed. Note that inherently CN ‘975 is administering the lotus leaf as a pharmaceutical composition. 

In the event it is seen that a human is not being treated (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to administer the lotus leaf of CN ‘975 to a human since clearly humans suffer from Alzheimer’s disease and clearly a human was at once envisoned in CN ‘975.

In the event it is seen that the amount administered of lotus leaf in CN ‘975 is not in the claimed range (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to administer the lotus leaf of CN ‘975 in an amount as claimed because clearly CN ‘596 teaches that Alzheimer’s disease is treated with Lotus leaf extract (same as Nelumbo nucifera). Note that on page 6, 100 mg/kg (0.01 g/kg) of lotus leaf extract is used to treat the Alzheimer’s in a person. Thus, making it clearly obvious to use the claimed amount since CN ‘596 yields such beneficial results.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655